Citation Nr: 1453863	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for residuals of a nose injury.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The RO in St. Petersburg, Florida now has jurisdiction of the file.

The Veteran originally requested a hearing before the Board.  In August 2014, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e).  

The issues of service connection for a sinus disability and service connection for residuals of a nose injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a rating decision dated in May 1989, the RO originally denied a claim of service connection for a sinus disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the May 1989 decision, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a sinus disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The May 1989 rating decision which denied a claim of entitlement for service connection for a sinus disability is final.  38 U.S.C.A. § 4005(c) (West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the May 1989 RO denial to reopen a claim of entitlement to service connection for a sinus disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen service connection for a sinus disability is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for a sinus disability was denied in a rating decision dated in May 1989.  The RO denied the claim on the basis that the evidence failed to establish that the Veteran was treated for a sinus injury or disease in service.  The RO also stated that there was no evidence of a permanent residual or chronic sinus disability incurred or aggravated in service.  The Veteran was notified of the decision by a letter issued in June 1989.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 4005(c) (West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In this regard, it is additionally noted that no additional evidence pertinent to the claim was received within one year of the notice of the May 1989 determination.  See 38 C.F.R. § 3.156(b).

The next communication from the Veteran regarding his service connection claim occurred in August 2009 when the Veteran filed a claim for service connection for a sinus problem.  The RO treated the claim as a claim to reopen the claim for service connection for sinus disability.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).
Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for a sinus disability because     Since the prior final rating decision in May 1989, VA has received additional evidence, including VA treatment records, a letter from a private medical provider, and the Veteran's lay statements.

The Veteran states that while he was stationed in Germany, he was involved in a motor vehicle accident.  He lost consciousness and also suffered a cerebral concussion.  The Veteran had other injuries including what he asserts was a nose injury.  He was treated at the United States Army Hospital in Nuremberg, Germany.  The Veteran also states that he has suffered sinus problems ever since the accident.  
Subsequent to service, the Veteran was diagnosed with a deviated septum, which has been surgically repaired.  

In December 2011, a private physician wrote a letter that the Veteran has been diagnosed with allergic rhinitis and recurrent sinus infections.  

To summarize the foregoing, the Veteran has submitted evidence of a current sinus disability, recurrent sinus infections.  The Veteran has related the onset of his current sinus disability to injury from the motor vehicle accident in service in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current sinus disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as recurrent sinus infections.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a sinus disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a sinus disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim for service connection for a sinus disability is reopened, and to this extent the appeal is granted.
REMAND

As noted, the Veteran has presented evidence of a sinus injury occurring in service, namely he was in a motor vehicle accident where the truck he was in rolled over.  The Veteran stated he suffered heard trauma and an injury to the nose.  After the accident, the Veteran states he was treated at the Army hospital in Nuremberg, Germany.  

The service treatment records contain a summary of hospitalization indicating the Veteran was admitted to the United States Army Hospital in Nuremberg, Germany in May 1971 and lists diagnoses of cerebral concussion and multiple abrasions and contusions.  He was discharged after his progress improved.  The summary of hospitalization is the only document from the hospitalization.  The other records of treatment from the US Army Hospital are not currently of record and it does not appear that any attempt to obtain and associate the records with the file has occurred.  Therefore, the Board finds that a remand is also required to obtain these records.

There also has not been any attempt to obtain the records of Dr. P. Jones, who has diagnosed the Veteran with allergic rhinitis and recurrent sinus infections.  

There has not been a VA examination to determine whether the Veteran's sinus disability or nose injury disability are related to the motor vehicle accident or service generally.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Request from the proper Federal Custodian of the United States Army records at the United States Army Hospital in Nuremberg, Germany, the National Personnel Records Center, the Veteran's service department, and any other appropriate source to include the National Archives and Records Administration, all hospital or in- patient records of the Veteran while he was stationed in Germany in May 1971.

All efforts must be documented and associated with the file. Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. P. Jones.  If the records are not submitted by the Veteran, the RO must make two attempts obtain any records identified, unless the first attempt demonstrates that a second attempt would be futile.  If records are identified, but not obtained, the RO should notify the Veteran of the efforts made to obtain the records, and should tell him that the claim will be adjudicated based on the current record, but that if the records are later submitted the claim may be readjudicated.  

3.  After the record development is completed, provide the Veteran with a VA examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a disability involving the sinuses or as a residual from a nose injury.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is asked to specifically discuss the Veteran's evidence that in May 1971, he was injured when his truck rolled over and he had to be hospitalized.  
The examiner is also asked to discuss the clinical significance of the diagnoses of a deviated septum in February 1989 and subsequent surgical repair in September 1989.

The examiner is also asked to discuss the clinical significance of the diagnoses of allergic rhinitis and recurrent sinus infections by Dr. Jones in December 2011.  

A complete rationale for any opinion offered should be provided.

3.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


